EX-10.69.05 SECOND AMENDMENT TO CREDIT AGREEMENT THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of March 4, 2009, by and between EMERITUS CORPORATION, a Washington corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank"). RECITALS WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and conditions of that certain Credit Agreement between Borrower and Bank dated as of January 17, 2008, as amended from time to time ("Credit Agreement"). WHEREAS, Bank and Borrower have agreed to certain changes in the terms and conditions set forth in the Credit Agreement and have agreed to amend the Credit Agreement to reflect said changes. NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that the Credit Agreement shall be amended as follows: 1.Section5.2 is hereby deleted in its entirety, and the following substituted therefor: “SECTION 5.2.OTHER UNSECURED INDEBTEDNESS.Create, incur, assume or permit to exist any unsecured indebtedness or liabilities resulting from borrowings, loans or advances, whether direct or indirect, matured or unmatured, liquidated or unliquidated, joint or several, in an amount in excess of $1,000,000 in the aggregate at any time, except the liabilities of Borrower to Bank.” 2.Section5.4 is hereby deleted in its entirety, and the following substituted therefor: “SECTION
